DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (USP 9,953,774).
Regarding claims 1, 7 and 15, Liu’s figures 1 and 2 shows A method for transitioning from a first state of a device to a second state of the device, the method comprising: generating a voltage pulse (A1, An); toggling a switch position at a latch (IC2 140 is a toggle flip flop) in response to the voltage pulse being received at the latch, wherein the switch position is toggled from an output of a first voltage to an output of a second voltage (latch toggles between a first voltage and a second voltage in response to the push switch A1 to An); outputting a current reference voltage from a programmable voltage reference element (IC1 can be a flip flop or a microcontroller comprises output voltage can be adjusted between high and low voltage levels in response to the pulse voltage), wherein the current reference voltage comprises the second voltage; adjusting the reference voltage at the programmable voltage reference element, wherein the reference voltage is adjusted from the first voltage to the second voltage; and storing a state in the reference voltage, wherein the state remains persistent over a power cycle (since IC1 is a flip flop or microcontroller, it is inherently capable of storing a state and remains storing over a power cycle (power on)) as called for in claims 1, 7 and 15.

Regarding claims 2, 8 and 16, Liu’s push buttons provides the voltage pulse is generated in response to being pressed.

Regarding claims 3, 9 and 17,  Liu’s IC2, the current reference voltage, is output to one or more logic gates (150).

Regarding claims 4, 10 and 18, Liu’s 150 controls a setting at the device (the load).

Regarding claim 5, 11 and 19, Liu’s 150 set the load in response to the push buttons, thus, comprises a privacy setting.

Regarding claims 6 and, 12, Liu’s IC 130 is a flip flop, the current reference voltage, is output from the programmable voltage reference element in response to the voltage pulse no longer being received at the programmable voltage reference element (since IC130 is a flip flop (i.e., memory device), the state of the flip flop will be memorized and remained even when the voltage pulse is no long present).

Regarding claim 13, Liu’s IC21 inherently includes a ground pin.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (USP 9,953,774) in view of Rivoir et al. (US 2002/0145449) and Thomas (USP 5,802,104).
Regarding claim 14, Liu’s figures 1 and 2 shows an integrated circuit comprising all the aspects of the present invention as noted above except for an inverter for converting the voltage pulse prior to the latch as called for in claim 14.
Rivoir et al.’s figure 5 and Thomas’s figure 2 teach that flip flop or latch circuit can be toggled or triggered by either an input signal or an inverted input signal.  The complementary input signals provide a complementary output signals without altering the circuit operation.  Therefore, outside of any non-obvious results, the obviousness of using inverter for inverting the triggering signal will not be patentable in view of Rivoir et al. and Thomas references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,992,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they are having common technical features, i.e., generating a voltage pulse; toggling a switch position at a latch in response to the voltage pulse being received at the latch, wherein the switch position is toggled from an output of a first voltage to an output of a second voltage; outputting a current reference voltage from a programmable voltage reference element, wherein the current reference voltage comprises the second voltage; adjusting the reference voltage at the programmable voltage reference element, wherein the reference voltage is adjusted from the first voltage to the second voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/29/2022